GLADNEY, Judge.
This suit is a proceeding on behalf of Estella F. Peters and Lucille F. Messer, seeking judgment recognizing their right to use an automobile driveway and double garage on Lot 162 of Pinehurst Subdivision, No. 436 Boulevard, Shreveport, Louisiana. Made defendant is Mrs. May B. Fonville, the widow of F. M. Fonville, deceased father of plaintiffs. Plaintiffs allege defendant wrongfully objects to and prevents plaintiffs from using said driveway and double garage on Lot 162 which is adjacent to Lot 161, of Pinehurst Subdivision owned and occupied by Estella F. Peters.
A careful inspection, of the record fails to reveal any indication of the valuation of the subject matter in dispute. We do find that in the judgment as rendered in the Succession of Francis M. Fonville, deceased, a copy of which was filed in the record herein, an appraisal of $4,500 was placed on the “usufruct of the family house 436 Boulevard, Shreveport, Louisiana” but there is no suggestion or evidence as to the value of the usufruct or rights made the subject of this legal contest.
The jurisdiction of this court is limited by the provisions of Article VII, Section 10 of the Louisiana Constitution. In this instance, we are unable to determine from the record that the appeal properly lies with this court.
• Accordingly, it is ordered, adjudged and decreed that this suit be and is hereby remanded to the Honorable the First Judicial District Court in and for Caddo Parish for the purpose of receiving competent evidence as to the value of the property and rights in *332controversy between the parties, to the end that the appeal, if any, may be taken to the proper appellate tribunal. Costs of this court are taxed against the appellants and all other costs are to await final determination of this cause.